       Case 2:20-cv-00964-MTL Document 16 Filed 08/03/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Carl A Wescott,                                    No. CV-20-00964-PHX-MTL
10                   Plaintiff,                         ORDER
11   v.
12   Bernard Moon, et al.,
13                   Defendants.
14
15          Before the Court is Defendants’ Motion to Dismiss for Lack of Jurisdiction filed
16   May 26, 2020. (Doc. 14.) Local Rule of Civil Procedure 12.1(b) provides that, unless

17   otherwise ordered by the Court, a party opposing a motion to dismiss for lack of jurisdiction
18   has thirty days after service within which to serve and file a responsive memorandum.

19          As of the date of this Order, however, Plaintiff has neither timely filed a response,

20   nor has he sought an extension of time to do so. If a party does not serve and file a response
21   in conformance with Local Rule requirements, it “may be deemed a consent to
22   the . . . granting of the motion and the Court may dispose of the motion summarily.”

23   LRCiv 7.2(i).

24          The Court also notes Defendants’ Amended Certificate of Service filed July 1, 2020

25   (Doc. 15), necessitated by an incorrect mailing address on file for Plaintiff. LRCiv 83.3(d)

26   requires parties to notify the Court not later than fourteen days before the effective date of
27   any change of address. If Plaintiff has not already notified the Court of an applicable change
28   of address for this active case, he needs to do so immediately.
       Case 2:20-cv-00964-MTL Document 16 Filed 08/03/20 Page 2 of 2



 1         Accordingly,
 2         IT IS ORDERED that Plaintiff Carl A. Wescott shall file and serve a responsive
 3   memorandum to Defendants’ Motion (Doc. 14) on or before 5:00 p.m. on August 17,
 4   2020. If Plaintiff fails to comply, it may be deemed consent by Mr. Wescott to the granting
 5   of Defendants’ Motion and this case may be dismissed with prejudice.
 6         IT IS FURTHER ORDERED that Plaintiff is to immediately notify the Court of
 7   any change of address.
 8         IT IS FURTHER ORDERED that Defendants are to serve Plaintiff with a copy of
 9   this Order by email and U.S. mail.
10         Dated this 3rd day of August, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
